UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2185



JACKSON MOORE,

                                               Plaintiff - Appellant,

             versus


NEW   HANOVER   COUNTY    GOVERNMENT;   COUNTY
COMMISSIONERS; COUNTY MANAGER; HUMAN RELATIONS
COMMISSION; CARL A. BYRD; JOHN DAVIS; CYNTHIA
STEVENS,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Magistrate Judge. (CA-03-195-DEV)


Submitted:    February 24, 2005               Decided:   March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackson Moore, Appellant Pro Se.     Edwin Holt Moore, III, NEW
HANOVER COUNTY ATTORNEY’S OFFICE, Wilmington, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jackson     Moore    appeals     the   magistrate    judge’s    order*

denying      relief   on    his    complaint     filed   pursuant    to   42   U.S.C.

§§ 2000e to 2000e-17 (2000) (“Title VII”); 42 U.S.C. §§ 1981 and

1985       (2000);   and   the     Fourteenth    Amendment’s   Equal      Protection

Clause.        We have reviewed the record and the district court’s

opinion and find no reversible error.                 Accordingly, we affirm on

the reasoning of the district court.                  See Moore v. New Hanover

County Gov’t, No. CA-03-195-DEV (E.D.N.C. Aug. 13, 2004).                         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                            AFFIRMED




       *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                         - 2 -